Citation Nr: 0802858	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-38 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative scar of the right knee, associated with 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for right 
patellofemoral syndrome, post-operative status, currently 
evaluated as 50 percent disabling. 

3.  Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont (RO), which denied the benefits 
sought on appeal.    

The issues of entitlement to an increased disability rating 
for right patellofemoral syndrome, post-operative status, and 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The post-operative scar of the right knee, associated with 
patellofemoral syndrome, is manifested by a 13 by 1 
centimeter scar located midline down through the middle of 
the patella to the proximal tibia; it is: nonadherent, tender 
to touch, without ulcerations, well vascularized, well 
healed, and by itself causes no limitation of function.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
rating for post-operative scar of the right knee, associated 
with patellofemoral syndrome, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic Code 
7801-7804 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in May and 
August 2005, and generally, in previous letters of September 
and December 2004.  In those letters the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claim on appeal for an increased disability 
rating for his service-connected scar.  VA has also informed 
the veteran of the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such a claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this claim on appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Here service connection has been granted and the 
appeal decided below pertains to a claim for a higher rating.  
In regard to the present increased rating claim adjudicated 
below, the Board finds that the veteran is not prejudiced by 
a decision at this time.  Any question of appropriate notice 
regarding effective dates (pursuant to Dingess) is mooted by 
the denial of the claim decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, and statements made in support of the veteran's 
claim, and other materials.  The veteran was afforded an 
examination in 2004, the report of which details the severity 
of symptoms associated with the veteran's service-connected 
scar.  The veteran has not articulated that scar symptoms 
have grown more severe and there is no other indication in 
the record that another examination would be warranted to 
document any worsening symptomatology.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.



II.  Analysis

The veteran claims that the severity of his service-connected 
post-operative scar of the right knee, associated with 
patellofemoral syndrome, warrants an increase in the assigned 
disability rating to a rating in excess of 10 percent.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability. 38 
C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment. 38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. 
§ 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  
38 C.F.R. §§ 4.1, 4.2 (2007).  
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges, however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record. 
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The primary medical evidence regarding the service-connected 
scar is contained in the report of an October 2004 VA 
examination.  During that examination, the examiner provided 
examination findings regarding the service-connected scar and 
a separate (but etiologically related) service-connected 
orthopedic disability of the knee (right patellofemoral 
syndrome, post-operative status).  At that time, the veteran 
made no complaints specifically about the scar.  On 
examination, the scar measured 13 centimeters by 1 
centimeter.  It was located midline down through the middle 
of the patella to the proximal tibia.  The scar was 
nonadherent, tender to touch, without ulcerations, well 
vascularized, and well healed.  The scar did not limit the 
veteran's ability to extend or flex the knee.

The veteran's post-operative scar of the right knee, 
associated with patellofemoral syndrome, is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).  Under that code, the maximum 
rating assignable is 10 percent, which is assigned for 
evidence on examination of superficial, painful scars.  
Because the scar disability is already assigned the maximum 
rating under that code, an increase pursuant to Diagnostic 
Code 7804 is not feasible.  For the same reason, an increase 
under Diagnostic Code 7803 (providing a maximum 10 percent 
disability rating for superficial, unstable scars) is not 
feasible.

The Board has considered other applicable rating criteria for 
evaluating scars.  See 38 C.F.R. § 4.118.   The evidence does 
not show, however, that the scar disability meets criteria 
that would warrant a rating greater than 10 percent under 
other relevant diagnostic codes for rating skin (scar) 
conditions.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 
7802.  The scar is not deep.  The scar itself does not cause 
limited motion.  It does not cover an area of 144 square 
inches or more.  Id.  Therefore, a rating greater than 10 
percent for post-operative scar of the right knee, associated 
with patellofemoral syndrome is not warranted under those 
codes.  

Under Diagnostic Code 7805, other scars will be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007).  The Board notes here 
that separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2007); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2006); Fanning v. Brown, 4 Vet. App. 225 (1993).  Evaluating 
the service-connected scar under the diagnostic criteria of 
Diagnostic Code 7805, is not appropriate.  It is not 
appropriate because service connection is already in effect, 
and a separate rating is assigned for limitation of function 
of the affected part-the knee-based on criteria for 
evaluating the musculoskeletal system.  See 38 C.F.R. § 
4.71a.  

Previously in November 1998 the RO granted service connection 
for right patellofemoral syndrome (right patellofemoral 
syndrome, post-operative status), and assigned that 
disability a disability rating based on orthopedic 
symptomatology.  Later in a November 2004 rating decision the 
RO granted a separate disability rating for the associated 
surgical scar (post-operative scar of the right knee, 
associated with patellofemoral syndrome) under criteria for 
evaluating scars; specifically criteria for evaluating 
superficial, painful scars on examination.  See 38 C.F.R. § 
4.118, Diagnostic Code 7804.  

Evaluating the scar disability on the basis of limitation of 
function would be duplicative of the rating already assigned 
for the service-connected right patellofemoral syndrome, 
post-operative status.  This would amount to pyramiding, 
which is not allowed.  Esteban, supra.  Thus, evaluating the 
service-connected scar under the diagnostic criteria of 
Diagnostic Code 7805 is not appropriate.  The claim for an 
increased rating for the right patellofemoral syndrome, post-
operative status is on appeal and is addressed in the remand 
below.

In summary, the service-connected post-operative scar of the 
right knee, associated with patellofemoral syndrome, does not 
meet any pertinent criteria so as to warrant a disability 
rating in excess of 10 percent under any relevant diagnostic 
codes. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim.  The Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application. 38 U.S.C.A. § 
5107(b).  Accordingly, the claim must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for post-operative scar of the right knee, associated with 
patellofemoral syndrome, is denied.
 

REMAND

The veteran is claiming entitlement to an increased rating 
for right patellofemoral syndrome, post-operative status; and 
to a total disability evaluation based upon unemployability 
due to service-connected disability (TDIU).  The Board has 
reviewed the claims file and determined that further 
development is necessary prior to adjudicating the veteran's 
claim.  

VA last examined the veteran's right knee disability for 
compensation purposes in October 2004, more than three years 
ago.  At that time, the veteran reported complaints of 
chronic constant pain he rated as a 10 on a scale of 10; with 
weakness, stiffness, swelling, heat, redness instability, 
locking, fatigue, and lack of endurance.  On examination of 
the veteran's right knee, the findings included that the knee 
had negative anterior and posterior drawer sign and no laxity 
medially or laterally.  The knee manifested McMurray's clicks 
with full extension but without pain.  Range of motion of the 
knee, active and passive, was pain free; with extension to -
10 degrees, which decreased to -40 degrees after five 
repetitions; and flexion limited to 90 degrees, before and 
after five repetitions. 

VA medical records reveal that subsequent to the October 2004 
VA examination, the symptoms of his service-connected right 
knee disability may have worsened.  VA treatment records in 
early November 2004 show that the day before an urgent care 
clinic visit, the veteran's right knee gave out, and he had 
difficulty walking since then.  When seen about 10 days 
later, the assessment was that based on the veteran's 
statements, he described what sounded like patella 
subluxation laterally.  

During a February 2005 orthopedic clinic follow-up, the 
veteran reported that his right knee was bad.  He had been 
wearing a knee brace because the knee had been giving out and 
locking in extension, which occurred with or without the 
brace.  He reported complaints of sharp and throbbing pain, 
and some swelling.  He required use of a cane.  After 
examination, the assessment included right knee pain, 
probably secondary to patellar subluxation/dislocation; and 
possible medial/lateral meniscus tear.

The report of VA MRI examination in April 2005 contains an 
impression showing abnormal findings including that there was 
a complex tear of the anterior horn of the lateral meniscus, 
and findings consistent with a meniscal cyst; a superficial 
cartilage irregularity and deep fissuring in the medial 
compartment at the femoral side; moderate-sized joint 
effusion; and findings consistent with scarring or fibrosis 
in the soft tissues of the anterior knee.

This evidence since the last VA examination in October 2004 
strongly suggests that the right patellofemoral syndrome, 
post-operative status, has worsened since that examination.  
In particular, the medical evidence since that examination 
indicates that knee symptomatology has now manifested 
subluxation and instability.  The veteran has also 
essentially claimed that his right knee has worsened.  In an 
August 2005 application for TDIU, he alleged that since his 
right knee gave out he has been unable to return to work due 
to the pain.

The Court has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  

As there is evidence that the condition of the right 
patellofemoral syndrome, post-operative status, has worsened 
since the last examination, the veteran is entitled to a new 
VA examination. Id.; Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  The RO should schedule the 
veteran for a new examination of his service-connected right 
patellofemoral syndrome, post-operative status, by an 
appropriate specialist. 

Additionally, the findings from the October 2004 VA 
examination did not contain sufficient information to be 
considered fully responsive to the provisions of 38 C.F.R.§§ 
4.40 and 4.45 as required by the decision of the United 
States Court of Veterans Appeals (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The report of that examination does 
not contain sufficient information with respect to whether 
there is present such factors as weakened movement, excess 
fatigability, incoordination, during flare-ups or repeated 
use; although there is some basic information with respect to 
the effect on additional limitation of function in terms of 
range of motion after repetitive motions.  Nevertheless, 
given the evidence of worsening symptoms, another examination 
is required.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Prior to any VA examination, the RO should obtain any 
relevant treatment records not on file.

The veteran is also claiming entitlement to TDIU.  The 
development regarding the right knee increased rating claim 
could affect the claim for a grant of TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

Thus, the Board's resolution of the TDIU claim at the present 
time would be premature.  That determination must be 
adjudicated in connection with the claim on appeal for an 
increased rating for right patellofemoral syndrome, post-
operative status.
 
Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment of 
the veteran's right patellofemoral 
syndrome, post-operative status; to 
specifically include any missing records 
dated since the October 2004 VA 
examination for joints.

2.  Thereafter, schedule the veteran for 
appropriate VA examination by an 
orthopedic specialist to determine the 
severity of the disability due to the 
veteran's right patellofemoral syndrome, 
post-operative status.  
 
The examiner is to provide a detailed 
review of the veteran's current 
complaints; as well as findings as to the 
nature and extent of the service-connected 
right patellofemoral syndrome, post-
operative status.  The examiner should 
perform all studies deemed appropriate, 
and set forth all findings in detail in 
the examination report.  The RO should 
make the claims file available to the 
examiner, who should review the entire 
claims folder in conjunction with the 
examination.  The examiner should indicate 
this fact in the examination report.  The 
examiner should provide a complete 
rationale for any opinion offered in the 
examination report as to the nature and 
extent of severity of the veteran's 
disability.  
   
The examination should include range of 
motion testing of the knee, and all ranges 
of motion should be reported in degrees.  
The examiner should note symptoms such as 
pain, stiffness, or aching in the area of 
the part affected; as well as other 
pertinent findings, if present, including 
the presence of any subluxation or 
instability (and if so, opine as to the 
extent of impairment in terms of slight, 
moderate, or severe), dislocation, 
locking, effusion, cartilage removal, or 
tibia/fibula impairment (nonunion or 
malunion).

The examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner must 
render opinions as to the presence of:

(a) residual weakness, pain or limitation 
of motion, and if so, opine as to the 
extent of severity of the residual 
weakness, pain or limitation of motion;

(b) ankylosis of the affected joint, and 
if so, describe the nature of the 
ankylosis in terms of angle in degrees at 
which the joint is ankylosed;

(c) pain that significantly limits 
functional ability during flare-ups or 
when the affected joint is used repeatedly 
over time.  If feasible, the examiner 
should determine the extent of the 
limitation in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

3.  After the examination, the RO must 
readjudicate the claims under review 
here-the right knee increased rating 
claim and the TDIU claim.  If any benefit 
sought is not granted, issue the veteran 
and his representative a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


